Fourth Court of Appeals
                                San Antonio, Texas
                                    December 12, 2018

                                   No. 04-18-00133-CV

                               IN THE MATTER OF S.T.,

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. JV-17-035
                        Honorable Romero Molina, Judge Presiding


                                      ORDER
Siting:       Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court